Appleton C. J.
This is an' action on a promissory note of the following tenor:
“ Skowhegan Maine, October, 1871. One year after date, I promise to pay to the order of C. B. Mahan, four hundred and eighty-seven dollars, at the Granite National Bank, Augusta, Maine. Yalue received. Edward A. Field.”
The note was indorsed “ G. B. Mahan, agent of the Granite Agricultural Works, Lebanon, N. H.”
There was also an indorsement across the extreme edge of the note thus:
“ This note is subject of a contract made November 13, 1871.”
The note, though having a different date is shown to have been *53executed on November 13,1871, when the following contract was signed:
“Office of tlie Granite Agricultural Works, Proprietors of the Granite Mower and Reaper, Manufacturers and Dealers in Agricultural Implements, Iron and Wood-working Machinery.
Lebanon, N. H., Nov. 13, 1874
Edward A. Field
Bought of Granite Agricultural Works,
1 No. 6 Mower and Reaper, 5 feet cut, §140.00
1 No. 0 “ “ “ 4 “ 9 “ 75.00
2 No. 1 “ “ “ 4 “ 6 75 150.00
1 No. 2 “ “ “ 4 75.00
4 No. 1 Side Hill Plows, 11.75 47.00
487.00
Received by note due Oct. 1st, 1875, payable at Granite National Bank.
“ We hereby agree with the said Field that if he should not be able to sell all the above goods before July 30, 1875, and shall notify us of such fact by mail, or otherwise, at that time, we will then send a general agent to assist him in the sale of the same. If then neither our agent nor the said Field can succeed in selling all the above goods before August 1, 1875, then we will take them off his hands and pay him the same prices at which they are now billed to him, with all money paid out for railroad freight charges on same from our factory. We hereby reserve the right to send an agent to assist said Field at any time when we deem it necessary, in order to secure the sale of said goods, and will account to the said Field for all goods so disposed of by us. It is also further agreed that if the said Field shall succeed in selling all the said goods, either alone or with our aid before August 15, 1875, then the said Field shall pay his obligation given this day for the same, in good faith, and the same as if this agreement had not been given at all.
“ The above goods shall be well housed and properly cared for at all times.
“ All the above goods are warranted from flaws or other defects in manufacturing. Granite Agricultural Works, C. B. Malian, Agent.
“I hereby accept the terms of the above agreement, and will accept the goods named above in good faith, and do the best I can *54soon as sent, to sell the same and pay for them as above specified. Edward A. Field.” 4
The Granite Agricultural Works were burned and a mowing machine valued at seventy-five dollars was the only -article in the bill of goods, which the defendant ever received, and it was for this that the verdict was rendered.
The note, the memorandum upon it, and the contract referred to are to be construed together as part of one and the same transaction. Davlin v. Hill, 11 Maine, 434. Johnson v. Heagan, 23 Maine, 329. Stocking v. Fairchild, 5 Pick. 181. Barnard v. Cushing, 4 Met. 230.
The note in suit is not negotiable. In Jones v. Fales, 4 Mass. 245, a note was given in the usual form on which, at the bottom, was written [Foreign Bills] and these words were held to destroy its negotiability. In Amer. Ex. Bank v. Blanchard, 7 Allen, 333, the words “ subject to the policy ” were held to incorporate the policy into the contract for the payment of money and to make the latter dependent on the contingency that no claim would arise on the policy against the company before the expiration of the time when the promise would mature. As the promise was conditional and not absolute, the note was held not to be negotiable. In Benedict v. Cowden, 49 N. Y. 396, the facts were somewhat similar to those of the case at bar. The defendant gave his note at the bottom of which were these words, “The above note to be paid from the profits of machines when sold.” This memorandum was held to be a substantive part of the note and that it qualified it the same as if it had been inserted in the body of the instrument, and consequently that the note was not negotiable. The assignee takes it subject to all the equities between the orginal parties.
It is claimed that the words on the note have been altered and that the indorsement across the end of the note was originally thus, “This note is subject of a contract made Nov. 13, 1874.” The alteration relied on consists in changing “ to ” as it is claimed it was originally written to “ of.” It is difficult to imagine what motive anybody would have to make such a change. If made, it does not alter the relation of the parties. Whichever word is *55used, the note is subject to the contract. The idea that such an alteration was fraudulently made is simply preposterous. The probability is much greater that it was written “ of ” and then “ of” changed to “to,” for the purpose of making the intention, if possible, more clear. But either way, nobody could be harmed.
But it is well settled that an immaterial alteration will not avoid-a contract. In Aldous v. Cornwell, 3 (L. R.) Q. B. 573, it was held that the second resolution in Bigot’s case, (11 Rep. at fol. 27 a) that “if the obligee himself alters the deed . . although it is in words not material, yet the deed is void,” was not to be regarded as law. “ No authority was cited,” remarks Lush, J., “ nor are we able to find any, in which the doctrine has been acted, upon, and an instrument held to be avoided by an immaterial alteration.” In Langdon v. Paul, 20 Vt. 217, where the plaintiff offered a sealed instrument in which he acknowledged he had “ signed ” certain notes, and the words “ and executed ” were interlined, it was held that the interlineation was immaterial. Whenever, by the alteration of a promissory note, neither the rights nor interests, duties nor obligations of either of the parties are in any manner changed, the alteration is immaterial. Derby v. Thrall, 44 Vt. 413. Arnold v. Jones, 2 R. I. 345. Ames v. Colburn, 11 Gray, 390. Cole v. Hills, 44 N. H. 227.

Defendants exceptions sustained.


Plaintiffs motions and exceptions overruled.

Walton, Barrows, Virgin and Libbby, JJ., concurred.